Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 10, 2017

                                             No. 04-17-00106-CV

                                              Richard TAYLOR,
                                                  Appellant

                                                         v.

                                                CPS ENERGY,
                                                  Appellee

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-18094
                             Honorable Michael E. Mery, Judge Presiding


                                                 ORDER
        Appellee’s brief was due July 31, 2017. On August 8, 2017, appellee filed a motion for
extension of time, requesting an extension until August 23, 2017 to file its brief. In its motion,
appellee stated its brief was currently due to be filed on August 9, 2017; however, counsel is
reminded that this is an accelerated appeal, and its brief was due July 31, 2017 .1 See TEX. R.
APP. P. 38.6(b).

       We GRANT appellee’s request for an extension and ORDER appellee to file its brief on
or before August 23, 2017.

        We order the clerk of this court to serve a copy of this order on appellant and appellee.



                                                              _________________________________
                                                              Marialyn Barnard, Justice

1 Per order dated May 18, 2017, we advised parties to note that this appeal has been designated an accelerated
appeal. The clerk’s record reflects that appellant is appealing an order granting CPS Energy’s Rule 91a motion to
dismiss, which was ultimately based on a plea to the jurisdiction. See Texas Dep't of Crim. Justice v. Simons, 140
S.W.3d 338, 349 (Tex. 2004), superseded by statute on other grounds, TEX. GOV'T CODE § 311.034 (holding that
interlocutory appeal may be taken from refusal to dismiss for want of jurisdiction whether jurisdictional argument is
made by plea to jurisdiction or some other procedural vehicle); City of Austin v. Liberty Mut. Ins., 431 S.W.3d 817,
822 & n.1 (Tex. App.—Austin 2014, no pet.) (holding that right of interlocutory appeal in Civil Practice and
Remedies Code section 51.014(a)(8) applied to Rule 91a motion to dismiss that challenged jurisdiction).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk